DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 03/01/2024. Claims 1-20 are pending in the current office action. Claims 1, 3, 6, 10, and 12 have been amended by the applicant. Claims 13-20 remain withdrawn as being drawn to a non-elected group and claims 1-12 are examined herein. 

Status of the Rejection
The specification and claim objections have been overcome by the applicant's amendments. New claim objections are necessitated by the amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Objections
Claim 3 is objected to because of the following informalities: please amend line 4 to recite “[[a]]the conversion formula” as the formula is in reference to the previously recited “a conversion formula” that is generated by the least-squares method. Although 2 value above a predetermined threshold, “the calibration formula” is still in reference to the formula that is used to model the calibration curve.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JPH 01260361 A, Machine Translation) in view of Dairoku et al. (US 2006/0183828 A1) and further in view of Okuyama et al. (US 2017/0120217 A1).
Regarding claim 1, Tanaka discloses a method for measuring a content of a water-absorbing resin including a water-soluble cation included in a hygienic material, an absorbent article, or an intermediate product in a manufacturing process thereof, in a form of an ion dissociating group (a method for quantifying an anionic water absorbent resin in a water absorbent material by measuring the sodium content from an ion-dissociating material [Pg. 1:1-2 and 23-25]), the method comprising: 
a step for measuring an amount of a predetermined water-soluble cation in a reference sample 
a step for measuring an amount of the predetermined water-soluble cation in a measurement sample, which includes a portion including the water-absorbing resin, of the hygienic material, the absorbent article, or the intermediate product in the manufacturing process thereof (the water absorbent material was tested and the mV value was recorded [Pg. 4:31-42; Table 2]); and
a step for calculating an amount of the water-absorbing resin in the measurement sample by the calibration curve created in the step A) from the amount of the predetermined water-soluble cation measured in the step B) (from the measured mV value the molar concentration of sodium ion for each water absorbing material was read using the calibration curve wherein the water-absorbing resin content of the water-absorbent material is calculated [Pg. 4:31-42; Fig. 1; Table 2 displays calculated grams of water-absorbent resin in the sample]),
the 
M1) a step for immersing a sample in an aqueous solution including a total ionic strength adjusting agent (pre-processing step) 
M2) a step for measuring the amount of the predetermined water-soluble cation in a pre-processed supernatant liquid obtained in the step M1) (the reference solution was measured and sodium ion concentration measured in step A) and 100ml of the supernatant was collected from the filtered filtrate into a 2500 mL beaker, ammonia water was added, and the sodium ion concentration was measured with the pH meter equipped with the sodium ion electrode in step B) [Pg. 4:23-42]);
wherein the water-soluble cation is selected from sodium ion, potassium ion and an ammonium ion (the water-absorbing resin is a cross-linked polyacrylic acid salts with an alkali metal such as sodium wherein the sodium ion concentration is measured by the sodium ion electrode [Pgs. 2-4; Examples 1-4]).
As discussed above, Tanaka discloses wherein the calibration curve is formed using NaCl at known weights wherein the known weight and the sodium ion concentration are used to form the calibration curve based upon the measured mV signal [Pg. 4:23-30; Table 1 displays the weight of NaCl(g), concentration of Na cation, and millivolt values as shown in Fig. 1]. 
Tanaka is silent on the use of the water-absorbent resin to form the calibration curve and thus Tanaka fails to expressly teach the step A) for measuring the amount of predetermined water-soluble cation in a reference sample “including a known amount of the water-absorbing resin” wherein the calibration curve indicates a relation between “the amount of the water-absorbing resin” and the amount of the sodium cation measured. It also follows that Tanaka fails to teach wherein the reference solution measured in step M2) of step A) is a “supernatant” solution since Tanaka teaches using NaCl, which fully dissolves in the reference solution. 
Dairoku discloses a water absorbent resin and method for producing and measuring the resin [abstract; Para. 0080] wherein in measuring the properties of the material, a calibration (reference) curve was created using an external standard of the material being analyzed. For instance, Dairoku teaches that measuring a residual monomer concentration in the water-absorbing resin should be done by creating an external calibration curve using the actual monomer [Para. 0084]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming the external calibration curve taught by Tanaka, wherein NaCl at known weights is used as a reference material to measure the sodium present in the sodium acrylate resin to instead use the actual resin material to form the calibration curve (i.e., use the water-absorbing resin at known weights) because Dairoku teaches that such method is a known way of forming a calibration curve to measure an unknown property of a water-absorbing resin [Para. 0084] and the simple substitution of one known element for another (i.e., using the SAP water-absorbing resin to form the calibration curve rather 
Tanaka further discloses wherein the method of treating the water-absorbing material with an acid solution is not particularly limited as long as it is a method in which the total amount of the alkali metal base of the anionic water-absorbing resin in the water-absorbing material is converted to an acid-type group (i.e., the sodium ion is removed via ion exchange such that the sodium ion is free to be measured by the sodium selective electrode) [Pg. 3:20-42]. 
However, Tanaka is silent on the use of a potassium salt, calcium salt, magnesium salt, or ammonia salt and thus fails to expressly teach “wherein the total ionic strength adjusting agent is selected from a potassium salt, a calcium salt, a magnesium salt and an ammonium salt when the water-absorbing cation is a sodium ion”.
Okuyama discloses water-absorbing materials that include sodium polyacrylate [abstract; Para. 0049] wherein the sodium polyacrylate resin can be exposed to potassium chloride whereby the sodium polyacrylate resin undergoes an ion exchange thereby forming a potassium polyacrylate and displacing the sodium ion from the polyacrylate [Paras. 0048-0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the “total ionic strength adjusting agent” 
Regarding claim 2, Tanaka further discloses wherein the step B) further includes, before the step M1) in the step B), a step B1) for collecting the portion including the water-absorbing resin from the hygienic material, the absorbent article, or the intermediate product in the manufacturing process thereof and the portion including the water-absorbing resin collected in the step B1) is used as the measurement sample (a water absorbent material was obtained by removing the surface non-woven fabric, the polyethylene back sheet, the gears, etc. from a commercially available paper diaper using Sunwet 1N-1000 as the water absorbent resin and the process of testing the material was then carried out [Pg. 5:1-6]). 
Regarding claim 4, modified Tanaka further discloses wherein when a water-absorbing resin before being incorporated into the hygienic material, the absorbent article, or the intermediate product in the manufacturing process thereof is available, the 
Regarding claim 5, modified Tanaka further discloses wherein when a water-absorbing resin before being incorporated into the hygienic material, the absorbent article, or the intermediate product in the manufacturing process thereof is not available, the step A) further includes, before the step M1) in the step A), a step A1) for collecting the water-absorbing resin from the hygienic material or the absorbent article and the water-absorbing resin collected in the step A1) is used as the reference sample (the limitations of this claim are contingent limitations). MPEP 2111.04 states “"[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed". In the instant case, the water-absorbing resin is available before being incorporated into the hygienic material or the absorbent article and thus the limitations of this contingent limitation are not required. However, for purposes of compact prosecution, the Examiner takes the position that the limitations are also obvious. Tanaka, as modified by Dairoku above, teaches wherein the water-absorbing reference is used as the reference sample. 
Regarding claim 6, modified Tanaka discloses the limitations of claim 5 as outlined above including wherein the water-absorbing resin is collected from the hygienic material or absorbent article in step A1). 
Tanaka is silent on forming the calibration curve depending on the weights of the collected water-absorbing resin and thus fails to expressly teach “a step A2) for measuring a weight of the water-absorbing resin collected from the hygienic material, the absorbent article, or the intermediate product in the manufacturing process thereof and determining a range of the amount of the water-absorbing resin in the calibration curve to be created on the basis of the measured weight of the water-absorbing resin”. 
However, one skilled in the art would understand that the calibration curve range should bracket the value of the measured unknown material such that the calibration curve is representative of the data calculated for the unknown. For instance, the calibration curve disclosed by Tanaka includes NaCl concentration values/mV ranges that bracket the mV ranges of the measured samples (-25.8.7 mV to 28.4 mV for the reference is used as the reference range for the samples 1-5 that range in mV readings from -22.6 mV to -4.3 mV). Thus, Tanaka clearly teaches using an amount of the 
Regarding claim 7, applicant is advised that these limitations are contingent limitations. MPEP 2111.04 states “"[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed". The limitations of claim 7 recite “further comprising a step L) for determining the type of the water-soluble cation, when the type of the water-soluble cation of the water-absorbing resin is not known, before the step M1) of the step A1)”. The limitations of claim 7 are therefore contingent upon “the type of the water-soluble cation of the water-absorbing resin is not known”. In the instant case, the type of the water soluble cation is known in Tanaka and thus the contingent limitations of claim 7 are not required to be carried out in order for the claimed method to be performed (i.e., the cation is known, thus the determination of the type of cation is not required). However, assuming arguendo that such limitations are required, it would certainly be 
Regarding claims 8-9, Tanaka further discloses wherein the water-absorbing resin is a polyacrylic acid salt, of instant claim 8, and wherein the water-soluble cation of the water-absorbing resin is a sodium ion, of instant claim 9 (cross-linked polyacrylic acid salts with alkali metal such as sodium including cross-linked polyacrylic acid sodium [Pgs. 2-4; Examples 1-4]). 
Regarding claim 10, modified Tanaka further discloses a step N) for selecting the total ionic strength adjusting agent to be used depending on the type of the water-soluble cation to be measured by the ion selective electrode method (Tanaka as modified by Okuyama above also teaches wherein the sodium polyacrylate resin can be exposed to potassium chloride whereby the sodium polyacrylate resin undergoes an ion exchange thereby forming a potassium polyacrylate and displacing the sodium ion from the polyacrylate (i.e., the potassium salt is selected because it will displace the sodium ion the sodium-based resin [Paras. 0048-0049]). 
Regarding claim 11, modified Tanaka further discloses wherein the total ionic strength adjusting agent is potassium chloride (the sodium polyacrylate resin can be 
Regarding claim 12, Tanaka further discloses wherein stirring is performed for at least one second or longer when the reference sample or the measurement sample is pre-processed with the aqueous solution including a total ionic strength adjusting agent (after the “total ionic strength adjusting agent” is added, the solution was stirred for 5 minutes [Pg. 4:33]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Dairoku and Okuyama, as applied to claim 1 above, and further in view of Ueda et al. (US 2006/0189738 A1). 
Regarding claim 3, Tanaka discloses the limitations of claim 1 as outlined previously. Tanaka further discloses fitting the calibration curve data [Fig. 1]. 
Tanaka is silent on the method of using the calibration curve and thus fails to expressly disclose wherein “a conversion formula of the calibration curve is obtained by the least-square method in the step A), wherein the creation of the calibration curve is repeatedly performed until a determination coefficient R2 in [the] conversion formula of the calibration curve becomes a predetermined threshold or more”. 
However, one skilled in the art would understand that a least-squares method for forming a calibration curve is a well-known method for approximating a linear trend line. For instance, Ueda discloses a water-absorbent resin composition including a method of testing the material [abstract; Para. 0151] wherein a calibration curve is formed based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka wherein the linearly approximated data in Fig. 1 that forms the calibration curve is approximated by a least-square method because Ueda teaches that such method is known in the art as a means for approximating linear data, which is clearly shown by Tanaka, in order to form a calibration curve for determining an unknown amount of a material based upon the approximated formula of the least-squares approximation [Ueda Para. 0151]. Regarding determination coefficient R2, one skilled in the art would understand that the R2 value represents how well the calculated formula generated by the least-square method approximates the data. It would have been obvious to one having ordinary skill in the art to generate data points and calculate the trend line, by the least squares method, until the R2 value is as close to 1 as reasonable because one skilled in the art would appreciate that a high R2 value means that the trend line of the calibration curve is well representative of the dataset and thus would provide a high level of accuracy in determining the unknown amount of material based upon comparing the sodium ion concentration measured with the formulate generated by the calibration curve. 

Response to Arguments
Applicant's arguments/amendments filed 03/01/2021 with respect to the objections to the specifications and claims have been fully considered and are 
Applicant’s arguments, see Remarks Pg. 9-14, filed 03/01/2021, with respect to the 35 U.S.C. § 103 rejections have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Applicant’s arguments that pertain to the current grounds of rejection are addressed below.

Applicant’s Argument #1
Applicant argues on Pgs. 10-12 that “Applicant respectfully submits that substituting the NaCl as a reference material of Tanaka for the resin material would not have been an obvious substitution based on the disclosure of Tanaka and Dairoku. The calibration curve based on the NaCl and the calibration curve based on the water-absorbent resin are not equivalents and do not provide a reasonable expectation of similar results”, and that “Therefore, Dairoku simply discloses that the measurement of monomer concentration is by creating an external calibration curve using the actual monomer. Fundamentally, "the residual monomer concentration" is a method for measuring the "content of unreacted monomer" and not the components of the water-absorbing resin being measured.”
Examiner’s Response #1
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection of record does not suggest incorporating the monomer measuring method, as taught by Dairoku. The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Tanaka teaches forming the calibration curve with NaCl, one source of Na, wherein the concentration is correlated with the measured voltage. Dairoku teaches wherein the actual material under analysis can be used for forming the calibration curve wherein a known concentration of material (i.e., another known source of Na) is used to form the calibration curve. It would have been obvious to one having ordinary skill in the art to use either a NaCl source of Na ions to form the calibration curve or any other Na-containing material, including the Na-based resin of Tanaka as such method would still result in the formation of a calibration curve that correlates the known sodium ion concentration with the voltage measurement wherein the calibration curve could then be used to determine unknown concentrations of sodium ions (and thus resin material that comprised the ion-exchanged sodium ions). 

Applicant’s Argument #2
Applicant argues on Pgs. 10-11 that “There is no suggestion or disclosure in Dairoku that the cation species of the total ionic strength adjusting agent 
Examiner's Response #2
Examiner respectfully disagrees. The modified rejection or record includes the obvious substitution of the acid solution with another ion-exchanging material (potassium chloride). Tanaka discloses wherein the method of treating the water-absorbing material with an acid solution is not particularly limited as long as it is a method in which the total amount of the alkali metal base of the anionic water-absorbing resin in the water-absorbing material is converted to an acid-type group (i.e., the sodium ion is removed via ion exchange such that the sodium ion is free to be measured by the sodium selective electrode) [Pg. 3:20-42]. The instant claims now recite wherein the water-soluble cation is sodium ion, the total ionic strength adjusting agent is a potassium salt, a calcium salt, a magnesium salt and an ammonium salt”. This feature is taught by Okuyama as outlined in the rejection of claim 1 above wherein when a sodium-ion based resin is present, potassium chloride can be used as the ion-exchange material to yield the sodium ion or analysis. Such modification to replace one ion-exchange reagent with another ion-exchange reagent would have been obvious to one having ordinary skill in the art as outlined in the rejection of claim 1 above. 

Applicant’s Argument #3
Applicant argues on Pgs. 14 that “Ueda does not provide the deficiencies of Tanaka and Dairoku as noted above. Therefore, claim 3 is not obvious over 
Examiner's Response #3
Examiner respectfully disagrees. The rejection of claim 1 is maintained and modified in response to applicant’s amendments. Since no arguments have been provided regarding the rejection of claims 3/11 or the validity of the Ueda and Okuyama references, these rejections are also maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA L ALLEN/Examiner, Art Unit 1795      

/MARIS R KESSEL/Primary Examiner, Art Unit 1795